 1
 2
 3                                                                          JS-6
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11 MARIA FRANCO,                               CASE NO:
                                               5:19−cv−02233-SVW-SHK
12                     Plaintiff,              ORDER REMANDING CASE
13         vs.                                 TO SAN BERNARDINO
                                               COUNTY SUPERIOR COURT
14 TARGET CORPORATION, a
   Corporation; AND DOES 1 TO 75
15 INCLUSIVE,
16                     Defendants.
17
18         Having considered the stipulation between Plaintiff MARIA FRANCO and
19 Defendant TARGET CORPORATION, and good cause appearing therefor:
20         IT IS HEREBY ORDERED that Plaintiff MARIA FRANCO, as a result of
21 the alleged incident and subsequent claim all described more fully in the Complaint
22 filed in the Superior Court of the State of California, County of San Bernardino,
23 Case No. CIVDS 1931586 (“State Court”), entitled MARIA FRANCO v. TARGET
24 CORPORATION, et al (the “State Court Action”), has incurred total damages, if
25 any, that do not, and will never be claimed to, exceed $75,000.00. Accordingly,
26 this case does not meet the jurisdictional requirements for removal as defined in 28
27 ///
28 ///
                                             -1-
 1 U.S.C. §1332(a), and this matter is hereby remanded to the Superior Court of
 2 California, County of San Bernardino.
 3
 4 Dated: December 23, 2019
 5                                            Hon. Stephen V. Wilson
                                              United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            -2-
